DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,126,032 and 10.188,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 1/20/2022, with respect to the 103 rejections, have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art discloses various devices comprising a snare structure for grasping an implanted medical device for the purpose of removal from a patient’s body.  The prior art fails to teach or suggest the particular arrangement of a snare locking sleeve slidably disposed within a shaft, wherein the snare locking sleeve comprises a distal feature having a proximal surface with a contoured shape corresponding with a proximal surface of the interior of a docking cap disposed at the distal end of the shaft.  As pointed by Applicant, Figure 7E and [0061] of the specification describe and illustrate a distal feature (733) on a snare locking sleeve (705) that has a shape corresponding with the interior of the docking cap (704), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771